USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-5
                                                1-5 filed
                                                     filed06/21/21
                                                          07/12/21 page
                                                                   page11of
                                                                         of26
                                                                            26




         Indiana University Restart Committee
           Recommendations For Fall 2021
                                 Exhibit 4




                                                                     Pls. Ex. 4
            USDC
            USDCIN/ND
                 IN/NDcase
                       case1:21-cv-00238-DRL-SLC
                            1:21-cv-00238-DRL-SLC document
                                                   document31-5
                                                            1-5 filed
                                                                 filed06/21/21
                                                                      07/12/21 page
                                                                               page22of
                                                                                     of26
                                                                                        26




“In responding to the

pandemic, Indiana

University has had two

overarching priorities: The

health and safety of all

students, faculty, and staff

who comprise the IU

community, and

maintaining the continuity of

instruction, research, and

clinical operations.”

Michael A. McRobbie
President, Indiana University




                                                                INDIANA UNIVERSITY

                                                  RESTART COMMITTEE
                                                  RECOMMENDATIONS
                                                    FOR Fall 2021
                                                                    May 26, 2021

                  1   Indiana University Restart Committee Recommendations Report    Pls. Ex. 4
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-5
                                                1-5 filed
                                                     filed06/21/21
                                                          07/12/21 page
                                                                   page33of
                                                                         of26
                                                                            26




                       T A B L E OF C O N T E N T S
                           IU Restart Committee Charter........................................................................ 3

                           Committee Members and Focus Areas .......................................................... 4

                           Introduction ...................................................................................................... 5

                               Guiding Principles, Premises for Committee....................................................6

                           Major Changes from Summer 2021 Report…………………………………………….7

                           Committee Recommendations ........................................................................ 7

                               Return to Campus............................................................................................... 7

                               Risk Surveillance ................................................................................................. 7

                               Campus Screening ............................................................................................. 7

                               Physical Distancing.............................................................................................8

                               Personal Hygiene and Prevention Measures ....................................................8

                               Public Hygiene ....................................................................................................9

                               Campus Housing.................................................................................................9

                               Greek and Other Off-Campus Housing .............................................................9

                               Food Service ........................................................................................................9

                               Classes: Instruction and Learning Environments .......................................... 10

                               Facilities ............................................................................................................. 10

                               Transportation: On and Off Campus ............................................................... 10

                               Travel.................................................................................................................................. 10

                               Vulnerable Populations .....................................................................................11

                               Vaccine Exemptions ..........................................................................................11

                               Faculty and Staff ................................................................................................11

                               Co-Curricular Activities .....................................................................................11

                               Monitoring, Testing and Case Tracking .......................................................... 12

                               Symptomatic Testing .................................................................................................. 12

                               Surveillance Testing ......................................................................................... 13

                               Contact Tracing ............................................................................................................. 13

                               Isolation and Quarantine .................................................................................. 13

                               Vaccinations ...................................................................................................... 14

                               Mental Health .................................................................................................... 15

                               COVID-19 Data Monitoring............................................................................... 15



                                                                                           Pls.2Ex.
                                    Recommendations Report Indiana University Restart Committee                                                                4
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-5
                                                1-5 filed
                                                     filed06/21/21
                                                          07/12/21 page
                                                                   page44of
                                                                         of26
                                                                            26



                                         Assuring Compliance ................................................................................................. 15

                                         Education and Communications .............................................................................. 15

                                         Community Engagement .......................................................................................... 16

                                     References Cited and Additional Sources .................................................... 17




    3   Indiana University Restart Committee Recommendations Report                                                                    Pls. Ex. 4
  USDC
  USDCIN/ND
       IN/NDcase
             case1:21-cv-00238-DRL-SLC
                  1:21-cv-00238-DRL-SLC document
                                         document31-5
                                                  1-5 filed
                                                       filed06/21/21
                                                            07/12/21 page
                                                                     page55of
                                                                           of26
                                                                              26




IU Restart Committee Charter (updated April 30, 2021)

The Indiana University Restart Committee is charged by President McRobbie with recommending and advising
through the university’s Executive Academic Leadership Council (EALC) on when and under what conditions
the university can restart, that is resume, in whole or part, normal face-to-face operations.

It is chaired by Executive Vice President (EVP) and School of Medicine Dean Jay Hess and currently has 15
members, including the two deans of public health, and other experts in various aspects of public health,
epidemiology, virology, other relevant areas of the health sciences, including health equity. The committee
evaluates relevant research, modeling and clinical data to inform deliberations and recommendations.

The group meets regularly to review relevant reports, articles, data and other inputs from major and respected
sources that can help inform integrated and aligned recommendations. Through EVP Hess, the committee
reports regularly to the EALC.

Specific consideration is given to the impact on restarting and some form of
continued physical distancing to the:

    Ø State of COVID-19’s impact in the state’s hospitals
    Ø Contact monitoring and tracing
    Ø Prospect for and the impact of widespread availability of:
        •   Treatments (antivirals)
        •   Serological/antibody testing
        •   COVID-19 virologic testing
        •   Vaccines

Once President McRobbie receives recommendations from the Restart Committee, he consults the EALC
and others and decides how these recommendations can be implemented to ensure the safety of all
constituents.




                                                                                                       Pls.4Ex.
                                                Recommendations Report Indiana University Restart Committee       4
 USDC
 USDCIN/ND
      IN/NDcase
            case1:21-cv-00238-DRL-SLC
                 1:21-cv-00238-DRL-SLC document
                                        document31-5
                                                 1-5 filed
                                                      filed06/21/21
                                                           07/12/21 page
                                                                    page66of
                                                                          of26
                                                                             26




Committee Members and Focus Areas

                         STAKEHOLDERS AND RISK TOLERANCE
                                Jay L. Hess, MD, PhD, MHSA
                                 Chair, IU Restart Committee
                                 University Clinical Affairs,
                            School of Medicine, Indiana University
                           MODELING AND DATA MONITORING
                                      Cole B. Beeler, MD
                                  Infection Control, IU Health
                                Brian E. Dixon, MPA, PhD
             Fairbanks School of Public Health, IUPUI; Regenstrief Institute, Inc;
               VA HSR&D Center for Health Information and Communication
                                 Paul K. Halverson, DrPH
                           Fairbanks School of Public Health, IUPUI
                                    Douglas H. Webb, MD
                                  Infection Control, IU Health
            TESTING, CONTACT TRACING, QUARANTINE AND ISOLATION
                               Aaron E. Carroll, MD, MS
             School of Medicine, Indiana University; Regenstrief Institute, Inc.
                                Adrian Gardner, MD, MPH
                            School of Medicine, Indiana University
                              Nir Menachemi, PhD, MPH
             Fairbanks School of Public Health, IUPUI; Regenstrief Institute, Inc.
                                Michele S. Saysana, MD
                          School of Medicine, Indiana University;
                                  IU Health; Indianapolis
                                Coalition for Patient Safety
                                      RISK MITIGATION
                               Graham L. McKeen, MPA
          Environmental Health & Safety; O’Neill School of Public & Environmental
                                Affairs; Indiana University
                      THERAPEUTICS: ANTIVIRALS AND VACCINES
                                   David B. Allison, PhD
                             School of Public Health-Bloomington,
                                       Indiana University
                                      Lana Dbeibo, MD
                                 Infection Control, IU Health
                                     Kevin C. Maki, PhD
                   School of Public Health-Bloomington, Indiana University
                               Midwest Biomedical Research
                                LEGAL AND ETHICAL ISSUES


     5   Indiana University Restart Committee Recommendations Report                 Pls. Ex. 4
  USDC
  USDCIN/ND
       IN/NDcase
             case1:21-cv-00238-DRL-SLC
                  1:21-cv-00238-DRL-SLC document
                                         document31-5
                                                  1-5 filed
                                                       filed06/21/21
                                                            07/12/21 page
                                                                     page77of
                                                                           of26
                                                                              26



                                      Jacqueline Simmons, JD
                                  General Counsel, Indiana University
                                       James C. Wimbush, PhD
                    Diversity, Equity, and Multicultural Affairs, Indiana University




Introduction
COVID-19 is an infectious disease caused by the novel coronavirus (SARS-CoV-2). The virus spreads from
person-to-person primarily through respiratory droplets and through aerosol transmission.1 It is a particular
threat for older patients and those with certain pre-existing medical conditions.2 However, there is still much to learn
about the virus and consider in the context of risk and risk mitigation for Indiana University (IU) populations.

The Restart Committee drew on a wide range of resources in developing its recommendations. This included
guidelines from the Centers for Disease Control and Prevention (CDC), IU Health, the Indiana Department of
Health (IDOH), the Indiana Governor’s Office, Central Indiana Corporate Partnership and other government
agencies and professional organizations. Committee members conducted scientific literature and data reviews,
including COVID-19 case and hospitalization rates for Indiana. The committee has been in close contact with
other academic institutions in the state, including Purdue University and the University of Notre Dame,
and reviewed plans and white papers from other universities across the country.

Our overall goal has always been to make it safer to be part of the IU community than not to be a part of it. This
not only protects IU constituents, but also protects the communities in which we operate. Analysis of the
available epidemiologic data indicates that over the 2020-2021 academic year, at a minimum, IU did not add to
the incidence of COVID-19 in our communities and in some cases likely drove down the incidence. Our
symptomatic management and testing; contact tracing, quarantine, and isolation; widespread asymptomatic
testing and mitigation; and robust communication and behavioral recommendations were a success during the
2020-2021 academic year. After an anticipated small surge at the beginning of the semester, we maintained
overall positivity rates that were much lower than the rest of the state, especially as Indiana started to see a
surge in late October.

                                                                                                        Pls.6Ex.
                                                 Recommendations Report Indiana University Restart Committee       4
  USDC
  USDCIN/ND
       IN/NDcase
             case1:21-cv-00238-DRL-SLC
                  1:21-cv-00238-DRL-SLC document
                                         document31-5
                                                  1-5 filed
                                                       filed06/21/21
                                                            07/12/21 page
                                                                     page88of
                                                                           of26
                                                                              26




In developing recommendations for the 2021 Fall semester, we are operating under the assumption that
the vast majority of our constituents will be vaccinated, allowing us to achieve herd immunity in our
community. Currently, multiple trials have shown that the vaccines currently available for distribution in the
United States are highly effective in preventing both morbidity and infectivity. These vaccines have also
proven to be extremely safe, and contraindications to their administration are few.

Hence, we recommend that IU implement a vaccine mandate that requires all constituents - IU faculty, staff,
students, residents and fellows - to be vaccinated by a set date before the beginning of the Fall semester. With
such a mandate in place, IU can return to mostly normal operations for the 2021 Fall semester. To do so, and to
provide the high-quality educational experience that we did prior to the pandemic, we must assure all IU
constituents are protected – including those who are unable to get the vaccine due to specific medical
conditions and religious exemptions. To ensure the highest amount of protection possible for all constituents,
proof of complete COVID-19 vaccination will be required for the Fall 2021 semester. While we have had very low
hospital utilization, morbidity, and mortality across the IU community, the addition of vaccination to this
population promises to help us further reduce risk and return to pre-pandemic practices.

While restrictions will be relaxed, there will still be the need for continued monitoring. Much is still unknown
about the consequences of variants on our population, the duration of immunity, and seasonal reoccurrence.
The Committee will regularly review public health guidance, scientific knowledge, and clinical best practices and
update its recommendations as the need arises.

Guiding Principles and Premises for the Committee
    Ø Vaccines against COVID-19 are safe and protective against infectivity and morbidity.

    Ø A number of potentially more contagious genetic variants of SARS-CoV2 emerged in the second half of
        2020 and are rapidly spreading within the United States. Vigilance by the IU community is necessary

        7   Indiana University Restart Committee Recommendations Report                             Pls. Ex. 4
 USDC
 USDCIN/ND
      IN/NDcase
            case1:21-cv-00238-DRL-SLC
                 1:21-cv-00238-DRL-SLC document
                                        document31-5
                                                 1-5 filed
                                                      filed06/21/21
                                                           07/12/21 page
                                                                    page99of
                                                                          of26
                                                                             26



        since these variants have been detected in Indiana, accounting for more than one-third of cases in
        March, 2021.

   Ø The IU population to date has had a very low rates of hospitalization and death due to COVID-19
        infection.

   Ø Vulnerable constituents (or those unable to be vaccinated for reasons that are listed for exemption), are
        partially protected by an immune population around them (herd immunity), but continue to require
        additional risk mitigation strategies like testing, masking, and potentially distancing.

   Ø While vaccination will protect those in the IU community, more care and restrictions may be necessary
        when engaging with the outside community, which may have different levels of protection.

   Ø Continued surveillance, will be necessary along with plans to revert back to more restrictive strategies if
        local conditions warrant them.

   Ø The variations among campuses must be considered and policies governing various locations must
        abide by local health department guidelines.

Major Changes from Summer 2021 Report
   1.   Vaccines are now mandated for all IU constituents - faculty, staff, students, residents and fellows - with
        medical and religious exemptions.

   2. Most restrictions on distancing and masking requirements are lifted with exceptions described in the
        report.

   3. Mitigation testing will end except for those few who are exempt from the vaccine mandate. Surveillance
        testing will begin, but at much lower numbers than mitigation testing.

Committee Recommendations
Return to Campus

   1.   This report covers the time period from August 1 to December 31.

   2. Face-to-face instruction and other in-person activities will be normalized to pre-pandemic levels, subject
        to change if conditions on campus warrant it.

   3. It is recommended to continue to provide educational options for those who are in isolation or
        quarantine.

Risk Surveillance

Campus Screening

   1.   Mitigation testing will transition to a surveillance strategy to monitor for outbreaks or areas of concern.
        As always this can be scaled up or down depending on presence or absence of need based on positivity.

   2. Those who are exempt from vaccination will have regular, non-random testing. It is expected that this will
      likely be required twice a week.

   3. IU constituents must comply with surveillance testing, contact tracing, and isolation, even if they are


                                                                                                       Pls.8Ex.
                                                Recommendations Report Indiana University Restart Committee       4
 USDC
 USDCIN/ND
      IN/NDcase
            case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                      document31-5
                                               1-5 filed
                                                    filed06/21/21
                                                          07/12/21 page
                                                                    page10
                                                                         10of
                                                                            of26
                                                                               26



         fully vaccinated.

    4. International students and other learners arriving on campus who have received a vaccine that is not
         FDA or WHO authorized will not be considered vaccinated. They will need to receive one of the FDA
         approved vaccines on arrival.

    5. Those constituents in communal living who are unable to get vaccinated or who exempt by one of the
         approved criteria will need to be screened for COVID-19 prior to entry to campus. If arrival testing is
         positive, the individual will be allowed to return home or stay in the isolation dorm for the duration of
         isolation. After this period, they will be offered the vaccine or expected to file an exemption. If arrival
         testing is negative, the individual will be offered vaccine (or asked to submit an approved exemption)
         and allowed to enter, but must sign an acknowledgement of risk statement and will be subject to
         more frequent surveillance testing.

Physical Distancing

    1.   Distancing and barriers are no longer necessary with a vaccine mandate. Capacity in classrooms and
         event spaces can be increased to pre-pandemic capacity.

    2. Individuals who are exempt from vaccination should take additional measures for protection (such as
         wearing a mask).

    3. Individuals with concerns for infection, despite vaccination, are strongly encouraged to continue to wear
         a mask at their discretion.

    4. Large Events

         a. Are defined as any gathering of > 250 individuals.

         b. Proposals for such events must be reviewed by the local unit, then by the events review committee,
             and then by campus leadership if necessary.

         c. Should be held outside when possible.

         d. If non-IU constituents are included in attendees, ALL attendees should wear a mask if the event is
             indoors.

Personal Hygiene and Prevention Measures

These recommendations will require additional measures on the part of all IU community members, as well as
additional measures on the part of IU facilities and others.

    1.   Promote education and awareness. Post signs and symptoms of COVID-19 and what to do if symptomatic.

    2. Masks will be made optional except for some large events (mentioned above). The vaccine protects
         against shedding infectious virus as well as from catching infectious virus. Hence, there will no longer
         be a mask mandate. However, those who exempt from vaccination should continue to wear a mask. Of
         course, any vaccinated individual who would feel safer in a mask should continue to wear one as well.

    3. Practice frequent hand hygiene and proper respiratory etiquette.

    4. Instruct all IU constituents to stay home if sick with any illness or if they are a close contact of someone

         9   Indiana University Restart Committee Recommendations Report                               Pls. Ex. 4
 USDC
 USDCIN/ND
      IN/NDcase
            case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                      document31-5
                                               1-5 filed
                                                    filed06/21/21
                                                          07/12/21 page
                                                                    page11
                                                                         11of
                                                                            of26
                                                                               26



        diagnosed with COVID-19.

   5. All IU constituents must be prepared to isolate when necessary. Isolation will continue to be
        required for anyone who tests positive for COVID-19 (regardless of testing mechanism or platform)
        and regardless of vaccination. Quarantine will not be required for those who have verified proof of
        vaccination as long as they remain asymptomatic. Those who have exempted themselves from
        vaccination will still need to quarantine if exposed. Everyone must be prepared to participate in any
        case investigation and contact tracing with state, local, or university health officials.

   6. All IU constituents must self-monitor health for symptoms of COVID-19 and use IU’s symptom monitoring
        protocol when symptomatic.

   7. All IU constituents who are COVID-19 positive must work with contact tracers to identify close contacts so
        they can be notified of their exposure. As above, close contacts who have been vaccinated and who remain
        asymptomatic do not need to quarantine, but should monitor their symptoms and test if they develop.

   8. The influenza vaccine will be mandated as it was last year.

Public Hygiene

Public hygiene measures are effective and should be maintained.

   1.   Ensure regular cleaning and disinfecting of public spaces.

   2. Ensure regular cleaning and disinfecting of high-touch surfaces (mass transit, lobbies, classrooms,
        hallways, dining, sporting/gym areas).

   3. Provide hand sanitizing stations at major entrances to buildings and in high-traffic areas and investigate
        options to implement no/reduced touch options.

Campus Housing

   1.   Campuses with communal dorm living must have a plan for quarantine and isolation for those residents
        who may require it (any positive case and vaccine exempted close contacts).

   2. A signed document acknowledging risk of COVID-19 acquisition must be signed by those who are
        exempt from vaccination and still requesting to live in communal living facilities. These individuals will
        also be subject to increased (likely twice a week) testing.

   3. Complete vaccination status (two weeks after the last dose of the vaccine series) must be submitted
        with enough time to schedule staggered move-ins for those who are vaccinated and those who are
        exempt from vaccination to allow for arrival testing in this latter group.

   4. Any vaccinated person will be guaranteed a vaccinated roommate. Exempt students may be roomed
        with other exempt students. If a vaccinated student and an exempt student both request to be
        roommates, this is permitted but must be documented.

   5. All visitors helping with moving in must wear masks.

   6. Clean shared bathrooms at least two times per day.

Greek and Other Off-Campus Housing

                                                                                                      Pls.10Ex.
                                               Recommendations Report Indiana University Restart Committee        4
 USDC
 USDCIN/ND
      IN/NDcase
            case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                      document31-5
                                               1-5 filed
                                                    filed06/21/21
                                                          07/12/21 page
                                                                    page12
                                                                         12of
                                                                            of26
                                                                               26



    1.   Recommend that housed Greek organizations, and where applicable, other off-campus housing
         organizations implement similar protocols for housing, dining, social gatherings, meetings and events and
         require students in Greek organizations comply with any local regulations, county-imposed quarantines,
         and university testing and contact tracing requirements.

    2. Providing separate quarantine and isolation space apart from other house students is critical for controlling
         viral spread.

    3. Houses should be able to delineate which individuals in their residence have been vaccinated and which have
         submitted an exemption. Vaccination is necessary for safety in this population.

Food Service

    1.   Cafeterias and shared eating areas can return to pre-pandemic capacity. Meal delivery systems should
         continue to remain available for those in isolation and quarantine. Meal pickup services should continue to
         remain available to those who do not want to eat in communal areas.

    2. Clean and disinfect frequently touched surfaces (for example, door handles, workstations, cash registers)
         at least daily and shared objects (for example, payment terminals, tables, countertops/bars, receipt trays,
         condiment holders) between use.

    3. In-person dining areas can be converted back to pre-pandemic occupancy levels. Enforce frequent
         handwashing.

    4. Consider touchless payment options and prepayment options.

    5. Ensure employees are regularly monitoring their health.

    6. Post signage on how to stop the spread of COVID-19 and promote everyday protection measures.

    7. COVID-19 is reportable for food service employees and should be supported with staff sick leave.

Classes: Instruction and Learning Environments

    1.   Class scheduling and room occupancy can return to pre-pandemic baselines. Masks are no longer required
         for vaccinated individuals in classrooms, but may be worn at an individual’s own discretion. Masks will
         continue to be required for those who are not able to be vaccinated.

Facilities

    1.   Post and promote hygiene prevention strategies.

         a. Provide hand sanitizer upon entry to all buildings.

         b. Increase visibility (signage) and availability of handwashing facilities and hand hygiene products.

         c. Provide masks reminders for those that are exempt.

    2. Outbreak management measures in facilities include:

         a. Post educational signage.

         b. Purchasing will take the lead to reach out to vendors and service providers to campus to require
              them to either have a policy on vaccination or require frequent COVID testing of employees who are

         11   Indiana University Restart Committee Recommendations Report                               Pls. Ex. 4
 USDC
 USDCIN/ND
      IN/NDcase
            case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                      document31-5
                                               1-5 filed
                                                    filed06/21/21
                                                          07/12/21 page
                                                                    page13
                                                                         13of
                                                                            of26
                                                                               26



             in contact with the IU community. If they do have a mandatory vaccination policy their employees
             would be exempt from mask requirements.

         c. Return to routine cleaning procedures.

         d. Increase visibility (signage) and availability of handwashing facilities.

         e. Ensure handwashing facilities are fully stocked and operational.

Transportation: On and Off Campus

   1.    Return to pre-pandemic levels is acceptable.

   2. Masks should be worn if transit involves people outside of the IU community.

Travel

   1.    The policy for domestic travel is set forth by Travel Management Services
         (https://iutravel.iu.edu/covid/covid19-message.shtml) and the policy for international travel is set
         forth by the Office of the Vice President for International Affairs
         (https://global.iu.edu/resources/coronavirus/mobility-updates.html).

         a. International travel continues to pose greater challenges due to stress on local health systems and
             the emergence of new variants of concern.

         b. Travelers undertaking approved travel pursuant to these policies should follow all health
             precautions recommended by the CDC for vaccinated and unvaccinated individuals
             (https://www.cdc.gov/coronavirus/2019-ncov/travelers/travel-during-
             covid19.html; https://www.cdc.gov/coronavirus/2019-ncov/travelers/international-travel-during-
             covid19.html).

   2. Official University visitors who have proof of vaccination are not subject to prior restrictions. Those who
         cannot provide proof of vaccination will be required to mask at all times.

   3. Fall and Holiday breaks can be scheduled as they were pre-pandemic.

Vulnerable Populations

   1.    Certain populations are more vulnerable to severe COVID-19 infections, but should be protected by
         immunity from vaccination (as well as having as many people vaccinated around them as possible).
         They should continue to wear a mask, but masking is not required for vaccinated individuals who will
         be around them.

   2. Individuals who exempt from vaccination are at higher risk for becoming infected with COVID-19.
         They should continue to wear a mask and need to monitor symptoms regularly.

Vaccine Exemptions
   1.    Religious exemption per Indiana state law.
   2. Medical exemption with documentation from provider: allergy to the COVID-19 vaccines, or their
         components (ex: polyethylene glycol, sorbates).
   3. Medical Deferrals:


                                                                                                       Pls.12Ex.
                                                Recommendations Report Indiana University Restart Committee        4
 USDC
 USDCIN/ND
      IN/NDcase
            case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                      document31-5
                                               1-5 filed
                                                    filed06/21/21
                                                          07/12/21 page
                                                                    page14
                                                                         14of
                                                                            of26
                                                                               26



         A. Only applies to the following circumstances, and a provider note is required for all:
            a. Active pregnancy or active breastfeeding ONLY IF the provider is requesting an exemption
                   (knowing this is not a contraindication for vaccination)
                 i.    This does not apply to those planning pregnancy
                 ii.   This exemption lasts only until no longer actively pregnant or actively breastfeeding
               b. Immunocompromised patients only per provider request and only under the following
                   circumstances:
                 i.    Recent hematopoietic or solid organ transplant within the past 3-6 months
                 ii.   On active treatment with Rituximab within the past 3-6 months
               c. Receipt of COVID-specific monoclonal antibodies in the past 90 days
         B. Age < 12 years and until they are 12 years of age (this is subject to change if vaccines become
               available to those < 12 years of age)
    4. Those who are enrolled in online-only programs and do not live in, or travel to, Indiana.

Faculty and Staff

    1.   Return sick leave policies to pre-pandemic baselines.

    2. Require university community to stay home and cooperate with efforts to notify their close contacts
         when diagnosed with COVID-19.

    3. Require employees to participate in all case investigations and contact tracing needs of state, local, and
         university health officials.

    4. Faculty and staff must report vaccination status or consent to access to COVID-19 Host Immune
               Response Pathogenesis (CHIRP) data.

Co-Curricular Activities

Athletics: As all athletes are students, university guidelines should be applied universally. Asymptomatic testing
may continue for this group where available. Given widespread vaccine availability, athletics activities, practices,
training, and attendance at events can return to pre-pandemic baselines under the guidance in prior sections of
this report.



Gyms, Pools and Fitness Centers must abide by recommended risk mitigation strategies along with state2 and
local health department guidelines.

    1.   Spacing restrictions are no longer mandated.

    2. Occupancy can return to pre-pandemic baselines.

    3. Continue to offer virtual workout options.

    4. High-risk employees who are exempt from vaccination should minimize their contact with other guests
         and employees for their own safety.

    5. Consider the use of outdoor exercise classes.

    6. Clean and disinfect the facility often including common touch surfaces.


         13    Indiana University Restart Committee Recommendations Report                           Pls. Ex. 4
 USDC
 USDCIN/ND
      IN/NDcase
            case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                      document31-5
                                               1-5 filed
                                                    filed06/21/21
                                                          07/12/21 page
                                                                    page15
                                                                         15of
                                                                            of26
                                                                               26



    7. Clean and disinfect equipment after each use.

    8. Maintain crowd-sourced cleaning.

    9. Use approved disinfectants and contact times rated to be effective against SARS-CoV-2.

    10. Employees should self-monitor their health before each shift.

    11. Masks are required for those who are exempt from vaccination.

Childcare facilities on campuses should follow risk mitigation strategies here along with in-state Family and
Social Services Administration (FSSA) guidance and CDC Business Plans guidance, which includes some of
the following:

    1.   Given the currently inability to vaccinate young children, require vaccination for childcare staff as
         mandated by the university.

    2.   Maintain capacity based on physical distancing of 3-6 feet in classroom settings.

    3.   Recommend maintaining children in consistent groups with the same caregivers to minimize mingling.

    4. Allow one hour a day for cleaning and disinfection without children present.

    5. Require anyone over the age of 2 to wear masks.

Students employed in roles deemed to be essential and with a higher risk of exposure to COVID-19,
employee/volunteer (e.g. nursing home) should follow guidance of their respective professional organizations.

Monitoring, Testing and Case Tracking

The ability to identify university constituents infected with SARS-CoV-2 and isolate them along with tracing their
close contacts is critical for minimizing the number of COVID-19 cases and keeping the campus as safe as possible.

Symptomatic Testing

IU labs will continue to provide IU with services for self-screening, symptom checking, virologic testing and daily
monitoring of symptomatic individuals.

    1.   Symptomatic individuals will be tested using PCR tests approved by the Medical Response Team.

         a. Symptomatic testing locations will be available to university constituents on all campuses.

    2. Symptomatic students waiting for COVID-19 test results should isolate in their rooms and avoid contact
         with any other individuals.

    3. Symptomatic faculty and staff should stay at home.

    4. In addition to testing, encourage individuals to conduct self-screening for COVID-19 (and other illnesses
         such as flu to reduce overall illness risk and burden) with protocols provided by IU.

         a.   Utilize IU’s virtual symptom checking protocol (testing.iu.edu).

         b. IU constituents should have ready access to thermometers.

         c. When symptomatic, constituents should pursue symptomatic testing through IU and self-isolate


                                                                                                        Pls.14Ex.
                                                 Recommendations Report Indiana University Restart Committee        4
 USDC
 USDCIN/ND
      IN/NDcase
            case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                      document31-5
                                               1-5 filed
                                                    filed06/21/21
                                                          07/12/21 page
                                                                    page16
                                                                         16of
                                                                            of26
                                                                               26



              until the test results are available. The constituents will be notified of their results and instructed
              on next steps for management. If positive, constituents will have symptoms monitored daily. If
              symptoms worsen, they will be referred for additional medical care or assessment.

    5. Serologic Testing: At this time, the committee does not recommend employing serologic testing in
         managing the pandemic response for IU. Such testing may be useful for research and to establish baseline
         population data in Indiana and perhaps in a representative sample of university constituents. As this
         testing evolves, it will be reviewed and assessed for possible broader implementation.

Surveillance Testing

IU will administer an ongoing surveillance program to monitor breakthrough infections on campus. This includes:

    1.   On-arrival testing for students returning to campus in the Fall of 2021 who are living in congregate
         housing and have not yet been vaccinated with an FDA or WHO-approved vaccine or are exempt
         from vaccination.

    2. Surveillance testing, whereby a portion of IU constituents will be randomly tested each week to
         monitor changes in disease activity, ongoing efficacy of the vaccine, breakthrough of variants, and
         risk to unvaccinated individuals. Surveillance testing is mandatory even for those who have been
         vaccinated unless an exemption is approved. Unvaccinated constituents will be up-weighted in
         selection for surveillance testing.

    3. In addition, voluntary asymptomatic testing will be available to constituents who are not selected for
         surveillance testing, but would like to be tested.

Contact Tracing

IU works in concert with IDOH and local health departments to perform contact tracing12. As this is vital for the
success in controlling the virus, all members of the IU Community must cooperate with contact tracer efforts
and quarantine and isolation guidelines. IU contact tracers will contact all individuals within the IU community
who have a confirmed positive result and individuals identified as close contacts based on the CDC definition.
They will collect relevant information about campus activities and will provide information and advice about
isolation and quarantine. Any member of the IU community who tests positive outside of the symptomatic,
mitigation or voluntary testing pathways administered by IU, must self-report using the self-report form
available at www.one.iu.edu. Any member of the IU community who is exempt from vaccination who is a close
contact of a case not known to IU must also self-report using the self-report form. Individual constituents do
not need to conduct their own contact tracing or close labs, classrooms unless this decision is made in
conjunction with contact tracing leadership.

Information gathered from contact tracing interviews will be analyzed to identify risks for viral transmission and
determine whether further administrative action at campus locations is required.

Isolation and Quarantine

Symptomatic individuals must self-isolate after testing for COVID-19. Any COVID-19 positive individual will
remain in isolation as per CDC guidelines for at least 10 days after the onset of symptoms and 24 hours
after being fever-free without fever reducing medications improving symptoms.

         15   Indiana University Restart Committee Recommendations Report                               Pls. Ex. 4
 USDC
 USDCIN/ND
      IN/NDcase
            case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                      document31-5
                                               1-5 filed
                                                    filed06/21/21
                                                          07/12/21 page
                                                                    page17
                                                                         17of
                                                                            of26
                                                                               26



   1.   Continue public health practices in Isolation facilities for COVID-19 positive patients on each campus
        that offers student housing.3 Bathrooms for isolation rooms should only be used by COVID-19 positive
        patients.

        a. Compliance with isolation and quarantine requirements needs to be monitored and enforced.

        b. Agreement to this policy will be a requirement for all constituents.

        c. Constituents living off-campus should quarantine and isolate in their homes or other
            appropriate locations where individuals can isolate or quarantine safely (hotels, etc.).

        d. Ensure COVID-19 positive patients and their university affiliated close contacts have access to a
            thermometer for self-monitoring.

   2. As instructed, use IU’s COVID-19 check platform to support daily monitoring for individuals who
        have tested positive for COVID-19 and those in quarantine. Constituents with a positive test result
        or identified as close contacts will receive daily messages for self-evaluation of symptom severity.
        This provides an avenue where constituents can be guided to medical care when worsening and
        allows the adaptation of quarantine and isolation guidance based on disease evolution.

   3. People with COVID-19 who have isolated at home may leave home when all of the following
        conditions are true: no fever for at least 24 hours without fever-reducing medication, other
        symptoms have improved, and at least 10 days have passed since the onset of symptoms, or from
        the date of a positive test if asymptomatic.

   4. Those who are exempt from vaccination and identified as close contacts should remain in
        quarantine for at least 10 days as per CDC guidelines and IDOH policy. Such close contacts should
        monitor daily for symptoms of infection. Once individuals are deemed to have met the criteria for
        release, individuals will be released from quarantine to resume normal activities or a 10-day
        quarantine period with no test, upon which normal activities may be resumed.

Vaccinations

   1.   All IU constituents (includes faculty, staff, students, residents, and fellows) must be fully vaccinated. A
        few exemptions are accepted and are detailed earlier in this report. Fully vaccinated means two weeks
        after a single-dose vaccine (e.g., Johnson & Johnson), or two weeks after the second dose of a two-dose
        vaccine (e.g., Pfizer or Moderna).

   2. Any FDA- or WHO- authorized vaccine is acceptable and should be considered equally efficacious for
        our population.

   3. All IU constituents should report their vaccinations to IU at https://iuforms-
        fireform.eas.iu.edu/online/form/authen/covidvacc.

   4. Vaccinated individuals will not need to quarantine after exposure to a COVID-19 positive patient as long
        as they remain asymptomatic.

   5. Vaccinated individuals will need to adhere to surveillance testing throughout the semester.

   6. IU requires an annual influenza vaccine for all members of the university community (including vendors

                                                                                                      Pls.16Ex.
                                               Recommendations Report Indiana University Restart Committee        4
 USDC
 USDCIN/ND
      IN/NDcase
            case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                      document31-5
                                               1-5 filed
                                                    filed06/21/21
                                                          07/12/21 page
                                                                    page18
                                                                         18of
                                                                            of26
                                                                               26



         who work on campus as their job/location and are in close contact with each other and/or IU
         constituents, adjunct or part time faculty, and other outside parties spending anything more than a brief
         stay on campus) each year.

    7. COVID-19 booster vaccinations may be mandated for those non-exempt, based on Advisory Committee
         on Immunization Practices recommendations.

Mental Health

During the pandemic, mental health services will be more important than ever.

Tele-mental health has provided a path for mental health providers to continue providing services to
students during the pandemic. In-person visits should be limited to those clients who would most benefit
from such interactions.

This is a critical time to provide virtual training and resources to constituents on how to identify those in
distress and how to effectively intervene and refer appropriately.

COVID-19 Data Monitoring

IU will continue to survey and monitor the ongoing extent of viral spread on all of the campuses, the capacity of
the health systems, and isolation facilities along with testing and tracking capacity. Inputs into this COVID-19
Monitoring Dashboard include

    1.   Epidemiology of viral infection in the state on a county by county basis

    2. Number of people using virtual screening

    3. Number of tests administered and number positive

    4. Number of persons in quarantine and in isolation

    5. Test turnaround times

    6. Hospital ICU capacity

    7. Isolation facility capacity

    8. Personal protective equipment (PPE), including masks, supply levels

    9. Vaccination rates for influenza and COVID-19

Assuring Compliance

Compliance with the IU policies is essential to stop spread of the virus and keeping the IU community safe.
In the event that these policies are violated, individuals will face academic/administrative consequences.
The specific way these are implemented depends on whether the person who fails to comply is a student,
staff or faculty member.

The IU policy for Sanction for Noncompliance with COVID-19 Health and Safety Directives for students is
STU-02. For all employees, including academic appointees, student academic appointees, staff and
temporary employees the IU policy is UA-21.


         17   Indiana University Restart Committee Recommendations Report                            Pls. Ex. 4
 USDC
 USDCIN/ND
      IN/NDcase
            case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                      document31-5
                                               1-5 filed
                                                    filed06/21/21
                                                          07/12/21 page
                                                                    page19
                                                                         19of
                                                                            of26
                                                                               26



Education and Communications

It continues to be critical that all individuals on campus understand their responsibility for their personal
health, as well as that of other members of the campus community, and the risks associated with
participating in various types of campus activities. This will necessitate a robust education and
communication process.

    1.   Education and Training

         a. Self-monitoring symptoms protocol

         b. Known risk factors – personal and situational

         c. Self-monitoring if COVID-19 positive

         d. PPE, including masks when necessary

         e. Personal hygiene protocol

         f.   Post travel (domestic and international) protocol

         g. Quarantine and isolation procedures

    2. Communications

         a. The restart plan and guidelines

         b. Education and training materials and expectations

         c. Expectations and consequences of non-adherence to restart guidelines and requirements

         d. We will continue to hold weekly webinars (or as needed) to give updates, answer questions, and
              discuss plans. In addition, we will plan regular webinars with individual campuses and constituents
              to answer their questions.

         e. The covid.iu.edu website will be continuously updated with information, links, and FAQs to answer
              any and all questions that constituents might have.

Community Engagement

Continue to collaborate with local health departments, local communities, and businesses by sharing ideas and
plans to ensure the university community is continuing to practice healthy and safe behaviors off campus.




                                                                                                      Pls.18Ex.
                                               Recommendations Report Indiana University Restart Committee        4
     USDC
     USDCIN/ND
          IN/NDcase
                case1:21-cv-00238-DRL-SLC
                    1:21-cv-00238-DRL-SLC document
                                          document31-5
                                                   1-5 filed
                                                        filed06/21/21
                                                              07/12/21 page
                                                                        page20
                                                                             20of
                                                                                of26
                                                                                   26



References Cited:

1
    CDC. (2020, October 5, 2020). Scientific Brief: SARS-CoV-2 and Potential Airborne Transmission. Coronavirus
      Disease 2019 (COVID-19). Retrieved from https://www.cdc.gov/coronavirus/2019-ncov/more/scientific-
      brief-sars-cov-2.html
2
    CDC. (2020). People Who Are at Higher Risk for Severe Illness. Retrieved from https://www.cdc.gov/
      coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html
3
    State of Indiana. (2020). Back On Track Indiana. Retrieved from https://backontrack.in.gov/
4
    Menachemi N, Yiannoutsos CT, Dixon BE, et al. Population Point Prevalence of SARS-CoV-2 Infection
      Based on a Statewide Random Sample — Indiana, April 25–29, 2020. MMWR Morb Mortal Wkly Rep
      2020;69:960-964. DOI: http://dx.doi.org/10.15585/mmwr.mm6929e1external icon

5
    Davies, A., Thompson, K.-A., Giri, K., Kafatos, G., Walker, J., & Bennett, A. (2013). Testing the efficacy of homemade
      masks: would they protect in an influenza pandemic? Disaster medicine and public health preparedness, 7(4),
      413-418. doi:10.1017/dmp.2013.43
6
    Howard, J., Huang, A., Li, Z., Tufekci, Z., Zdimal, V., van der Westhuizen, H.-M., Rimoin, A. (2020). Face Masks Against
      COVID-19: An Evidence Review. Preprints.org. doi:10.20944/preprints202004.0203.v1
7
    CDC. (2020, November 20, 2020). Scientific Brief: Community Use of Cloth Masks to Control the Spread of
     SARS-CoV-2. Coronavirus Disease 2019 (COVID-19). Retrieved from
     https://www.cdc.gov/coronavirus/2019-ncov/more/masking-science-sars-cov2.html
8
    CDC. (2020). What Bus Transit Operators Need to Know About COVID-19. US Federal Government Retrieved from
      https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/bus-transit-operator.html
9
    CDC. (2020). COVID-19 Travel Recommendations by Country. Centers for Disease Control and Prevention Retrieved
      from https://www.cdc.gov/coronavirus/2019-ncov/travelers/map-and-travel-notices.html
10
     CDC. (2020). Global COVID-19 Pandemic Notice. Center for Disease Control and Prevention Retrieved from
      https:// wwwnc.cdc.gov/travel/notices/warning/coronavirus-global
11
    AAMC. (2020, August 14, 2020). Guidance on Medical Students’ Participation in Direct Patient Contact
     Activities.
12
     Holcomb, E. (2020, April 29, 2020) Governor, State of Indiana/Interviewer: G. Dick. Inside Indiana Business,
      insideindianabusiness.com.

Sources Used by the Committee Include:

In addition to the many data sources used by committee members in their professional duties, the following have
also been considered:

AAMC. (2020, April 14, 2020). Guidance on Medical Students’ Participation in Direct Patient Contact Activities.

AAMC. (2020, August 14, 2020). Guidance on Medical Students’ Participation in Direct Patient Contact
  Activities. Retrieved from Washington, DC: https://www.aamc.org/media/43311/download

American Academy of Pediatrics. (2020). Guidance Related to Childcare During COVID-19. Retrieved from https://


            19   Indiana University Restart Committee Recommendations Report                                 Pls. Ex. 4
 USDC
 USDCIN/ND
      IN/NDcase
            case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                      document31-5
                                               1-5 filed
                                                    filed06/21/21
                                                          07/12/21 page
                                                                    page21
                                                                         21of
                                                                            of26
                                                                               26



   services.aap.org/en/pages/2019-novel-coronavirus-covid-19-infections/guidance-related-to-childcare-during-
   covid-19/

American College Health Association. (2020). Considerations for Reopening Institutions of Higher Education in the
   COVID-19 Era. Retrieved from https://www.acha.org/documents/resources/guidelines/ACHA_Considerations_
   for_Reopening_IHEs_in_the_COVID-19_Era_May 2020.pdf

American Council on Education. (2020). Mental Health, Higher Education, and COVID-19, Strategies for Leaders
   to Support Campus Well-Being. Retrieved from https://www.acenet.edu/Documents/Mental-Health-Higher-
   Education-Covid-19.pdf

Arons, M. M., Hatfield, K. M., Reddy, S. C., Kimball, A., James, A., Jacobs, J. R., Jernigan, J. A. (2020).
   Presymptomatic SARS-CoV-2 Infections and Transmission in a Skilled Nursing Facility. N Engl J Med.
   doi:10 .1056/NEJMoa2008457

Bedborough, P., Mosler, B., Katsikakis, D., Stanley, A., Law, E., Tolliver, J., Thorpe, K. (2020). Recovery Readiness A How-
   To Guide for Reopening Your Workplace. Retrieved from https://www.cushmanwakefield.com/en/insights/ covid-
   19

Buschman, H., & LaFee, S. (2020). Introducing the UC San Diego Return to Learn Program. UC San Diego News
   Center. Retrieved from https://ucsdnews.ucsd.edu/pressrelease/introducing-the-uc-san-diego-return-to-learn-
   program

CDC. (2020). Appendix F: Guidance for Implementing the Opening of America Again Framework. Centers for
   Disease Control and Prevention.

CDC. (2020). COVID-19 Guidance for Shared or Congregate Housing. Centers for Disease Control and Prevention.
   Retrieved from https://www.cdc.gov/coronavirus/2019-ncov/community/shared-congregate-house/guidance-
   shared-congregate-housing.html

CDC. (2020). COVID-19 Travel Recommendations by Country. Centers for Disease Control and Prevention. Retrieved
   from https://www.cdc.gov/coronavirus/2019-ncov/travelers/map-and-travel-notices.html

CDC. (2020). Global COVID-19 Pandemic Notice. Center for Disease Control and Prevention. Retrieved from https://
   wwwnc.cdc.gov/travel/notices/warning/coronavirus-global

CDC. (2020). Guidance for Child Care Programs that Remain Open. US Government. Retrieved from https://www
   cdc.gov/coronavirus/2019-ncov/community/schools-childcare/guidance-for-childcare.html

CDC. (2020). Healthcare Infection Prevention and Control FAQs for COVID-19. Retrieved from https://www.cdc.gov/
   coronavirus/2019-ncov/hcp/infection-control-faq.html

CDC. (2020). Interim Guidance for Administrators of US Institutions of Higher Education. Retrieved from https://
   www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-administrators-college-higher-education.pdf

CDC. (2020). Interim Guidance for Administrators of US K-12 Schools and Child Care Programs. Retrieved from
   https://www.cdc.gov/coronavirus/2019-ncov/community/schools-childcare/guidance-for-schools-h.pdf

CDC. (2020). People Who Are at Higher Risk for Severe Illness. Retrieved from https://www.cdc.gov/

                                                                                                         Pls.20
                                                  Recommendations Report Indiana University Restart Committee Ex.     4
 USDC
 USDCIN/ND
      IN/NDcase
            case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                      document31-5
                                               1-5 filed
                                                    filed06/21/21
                                                          07/12/21 page
                                                                    page22
                                                                         22of
                                                                            of26
                                                                               26



   coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html

CDC. (2020). Quarantine and Isolation. US Federal Government. Retrieved from https://www.cdc.gov/
   coronavirus/2019-ncov/if-you-are-sick/quarantine-isolation.html

CDC. (2020). Reopening Guidelines. Retrieved from http://cdn.cnn.com/cnn/2020/images/04/30/reopening.
  guidelines .pdf

CDC. (2020). What Bus Transit Operators Need to Know About COVID-19. US Federal Government. Retrieved from
   https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/bus-transit-operator.html

CDC. (2020, November 20, 2020). Scientific Brief: Community Use of Cloth Masks to Control the Spread of SARS-CoV-
  2. Coronavirus Disease 2019 (COVID-19). Retrieved from https://www.cdc.gov/coronavirus/2019-
  ncov/more/masking-science-sars-cov2.html

CDC. (2020, October 5, 2020). Scientific Brief: SARS-CoV-2 and Potential Airborne Transmission. Coronavirus Disease
  2019 (COVID-19). Retrieved from https://www.cdc.gov/coronavirus/2019-ncov/more/scientific-brief-sars-cov-
  2.html

CICP. (2020). Safe Return to Work for Indiana’s Manufacturing, Logistics, and Warehousing Sectors. 31. Retrieved
   from https://www.cicpindiana.com/wp-content/uploads/2020/04/Safe-Return-to-the-Workplace-for-Indiana_
   CICP_4-28-2020FINAL.pdf

CICP. (2020). Safe Return to Work for Indiana’s Office Environments. Retrieved from https://www.cicpindiana.com/
   wp-content/uploads/2020/05/Safe-Return_Office-Buildings_CICP_5-8-2020.pdf

CICP. (2020). Safe Return to Work for Indiana’s Sales and Service Operations. Retrieved from https://www.
   cicpindiana.com/wp-content/uploads/2020/05/Safe-Return_Sales-and-Service_CICP_5-8-2020.pdf

Daniels, M. (2020). A message from President Daniels regarding fall semester. Retrieved from https://www.purdue.
   edu/president/messages/campus-community/2020/2004-fall-message.php

Dastin, J., & Hu, K. (2020). Amazon deploys thermal cameras at warehouses to scan for fevers faster. Reuters,
   (Technology News). Retrieved from https://www.reuters.com/article/us-health-coronavirus-amazon- com-
   cameras/exclusive-amazon-deploys-thermal-cameras-at-warehouses-to-scan-for-fevers-faster-
   idUSKBN2200HT

Davies, A., Thompson, K.-A., Giri, K., Kafatos, G., Walker, J., & Bennett, A. (2013). Testing the efficacy of homemade
   masks: would they protect in an influenza pandemic? Disaster medicine and public health preparedness, 7(4),
   413-418. doi:10.1017/dmp.2013.43

Duke University. (2020). Duke Guide for Returning to the Workplace. Duke University.

Eli Lilly and Company. (2020). COVID-19: Lilly’s Return to the Workplace.

Eli Lilly and Company. (2020). Lilly Return to the Office DRAFT. 18.

FDA. (2020). Best Practices for Re-Opening Retail Food Establishments. Retrieved from
   https://www.fda.gov/media/137867/download?utm_campaign=Best%20Practices%20for%20Re-
   Opening%20Retail%20Food%20Establishments%20During%20the%20COVID-19%20Pandemic&utm_


        21   Indiana University Restart Committee Recommendations Report                                 Pls. Ex. 4
 USDC
 USDCIN/ND
      IN/NDcase
            case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                      document31-5
                                               1-5 filed
                                                    filed06/21/21
                                                          07/12/21 page
                                                                    page23
                                                                         23of
                                                                            of26
                                                                               26



   medium=email&utm_source=Eloqua

FDA. (2020). During the COVID-19 Pandemic – Food Safety Checklist. Retrieved from https://www.fda.gov/
   media/137867/download?utm_campaign=Best%20Practices%20for%20Re-Opening%20Retail%20Food%20
   Establishments%20During%20the%20COVID-19%20Pandemic&utm_medium=email&utm_source=Eloqua

FDA. (2020). Best Practices for Retail Food Stores, Restaurants, and Food Pick-Up/Delivery Services During the
   COVID-19 Pandemic. Retrieved from https://www.fda.gov/food/food-safety-during-emergencies/best-practices-
   retail-food-stores-restaurants-and-food-pick-updelivery-services-during-covid-19

Finkelstein, Z. (2020). NATS Panel of Experts Lays Out Sobering Future for Singers: “No Vaccine, No Safe Public
   Singing”. Retrieved from https://www.middleclassartist.com/post/nats-panel-of-experts-lays-out-sobering-
   future-for-singers-no-vaccine-no-safe-public-singing?fbclid=IwAR1tpN39U8VKSoNSV0DbnkQhRHrSh2bzj1Nc1
   Zyj4_Oj0Y9D5zoXULzztyw

Finkelstein, Z. (2020). The Post-COVID Concert Hall Catastrophe: Why Audience Attendance is the Least of Our
   Problems. Retrieved from https://www.middleclassartist.com/post/the-post-covid-concert-hall-catastrophe-
   why-audience-attendance-is-the-least-of-our-problems?fbclid=IwAR0ego_5SJRss8r0m7xXkoE-8s-N9yKTttcJ-
   a0eREURYOV1Q3VP2ZGz888

Gottlieb, S., Rivers, C., McClellan, M. B., Silvis, L., & Watson, C. (2020). National Coronavirus Response A Road Map
   to Reopening. Retrieved from https://www.aei.org/research-products/report/national-coronavirus-response-a-
   road-map-to-reopening/

HHS, Head Start, Early Childhood Learning & Knowledge Center. (2020). Health and Hygiene. Retrieved from
   https://eclkc.ohs.acf.hhs.gov/physical-health/coronavirus/health-hygiene
Holcomb, E. (2020, April 29, 2020) Governor, State of Indiana/Interviewer: G. Dick. Inside Indiana Business,
   insideindianabusiness.com.

Howard, J., Huang, A., Li, Z., Tufekci, Z., Zdimal, V., van der Westhuizen, H.-M., . . . Rimoin, A. (2020). Face Masks
   Against COVID-19: An Evidence Review. Preprints.org. doi:10.20944/preprints 202004.0203.v1

Indiana University. (2020). Interim Guidance for Gyms and Fitness Facilities. In (pp. 3): Public Safety &
   Institutional Assurance, University Environmental Health & Safety.

Indiana University. (2020). Interim Guidance on Classes and Performances of the Arts. In (pp. 4): Public
   Safety & Institutional Assurance, University Environmental Health & Safety.

Indiana University. (2020). Interim Guidance on Indoor Recreational Activities. In (pp. 3): Public Safety &
   Institutional Assurance, University Environmental Health & Safety.

Indiana University. (2020). Interim Guidance on Outdoor Recreational Activities. In (pp. 2): Public Safety &
   Institutional Assurance, University Environmental Health & Safety.

Indiana University. (2020). Phase One Restart Plan: Requirements Regarding Resumption of Limited
   Athletic Activity at Certain Facilities. In (pp. 17): Indiana University Athletics Medical Advisory Group.



                                                                                                          Pls.22Ex.
                                                   Recommendations Report Indiana University Restart Committee           4
 USDC
 USDCIN/ND
      IN/NDcase
            case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                      document31-5
                                               1-5 filed
                                                    filed06/21/21
                                                          07/12/21 page
                                                                    page24
                                                                         24of
                                                                            of26
                                                                               26



Indiana University. (2020). Phase Two Restart Plan: Resumption of Limited Athletic Activity at Certain
   Facilities. In (pp. 9): Indiana University Athletics Medical Advisory Group.

Indiana University. (2020). Protect IU: Coronavirus COVID-19. Retrieved from
   https://protect.iu.edu/environmental-health/public-health/communicable-diseases/coronavirus.html

Indiana University Health. (2020). Regulation of Testing Related COVID-19 in the University Context.

InRLA. (2020). Hoosier Hospitality Promise. Retrieved from https://cdn.ymaws.com/www.inrla.org/resource/
   resmgr/2020/hoosier_hospitality_promise.pdf

IPIC (2020). Indiana Pandemic Information Collaborative, Large Group Meeting. Indiana Pandemic Information
   Collaborative

Klotman, P. (2020). Baylor Town Hall Update. Baylor College of Medicine.

Lear.(2020). Safe Work Playbook. Retrieved from https://lear.com/safeworkplaybook

Liang, L. L., Tseng, C. H., Ho, H. J., & Wu, C. Y. (2020). Covid-19 mortality is negatively associated with test
    number and government effectiveness. Sci Rep, 10(1), 12567. doi:10.1038/s41598-020-68862-x

Links, J., & Gange, S. (2020). What Does Return to Campus / Resumption of On-Campus Activities Look Like? Johns
   Hopkins University.

Menachemi N, Yiannoutsos CT, Dixon BE, et al. Population Point Prevalence of SARS-CoV-2 Infection Based
   on a Statewide Random Sample — Indiana, April 25–29, 2020. MMWR Morb Mortal Wkly Rep
   2020;69:960-964. DOI: http://dx.doi.org/10.15585/mmwr.mm6929e1external icon

National Center on Early Childhood Health and Wellness. (2020). COVID-19 Questions CFOC Crosswalk. Early
   Childhood National Centers Retrieved from https://nrckids.org/files/COVID-19%20Questions-CFOC%20
   Crosswalk_4.21.20%20w%20public%20instructions.pdf

National Restaurant Association. (2020). COVID-19 Reopening Guidance. Retrieved from https://restaurant.org/
   Downloads/PDFs/business/COVID19-Reopen-Guidance.pdf

NCAA. (2020). Core Principles of Resocialization of Collegiate Sport. Retrieved from http://www.ncaa.org/sport-
   science-institute/core-principles-resocialization-collegiate-sport

NCCO Executive Board and NCCO Task Force. (2020). NCCO Declares #ChoirIsNotOver. Retrieved from https://
   mailchi.mp/ncco-usa/mlb-commissioning-fund-3973837?e=d6e0e788f8

Nevada Health Response. (2020). Roadmap to Recovery for Nevada. State of Nevada Retrieved from https://
   nvhealthresponse.nv.gov/news-resources/

NFHS, NAfME, NAMM Foundation. (2020). COVID-19 Instrument Cleaning Guidelines. Retrieved from https://www.
   nfhs.org/articles/covid-19-instrument-cleaning-guidelines/?fbclid=IwAR3oHT6Wri2HoBpBcmxfF8BF-IlBrRSZt
   aSF8u1WdAKI73iEcF2P0PmtbLc

NYC Health. (2020). COVID-19: Guidance for Congregate Settings. NYC Government. Retrieved from https://www1.
  nyc.gov/assets/doh/downloads/pdf/imm/guidance-for-congregate-settings-covid19.pdf

        23   Indiana University Restart Committee Recommendations Report                             Pls. Ex. 4
 USDC
 USDCIN/ND
      IN/NDcase
            case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                      document31-5
                                               1-5 filed
                                                    filed06/21/21
                                                          07/12/21 page
                                                                    page25
                                                                         25of
                                                                            of26
                                                                               26



Office of the Senior Vice Chancellor for Research. (2020). DRAFT Principles and Processes for Restarting Research
   at Pitt Post-COVID-19. University of Pittsburgh.

OSHA. (2020). Guidance on Preparing Workplaces for COVID-19. US Department of Labor. Retrieved from https://
   www.osha.gov/Publications/OSHA3990.pdf

Purdue University. (2020). Purdue trustees address pandemic response measures. Retrieved from https://www.
   purdue.edu/newsroom/releases/2020/Q2/purdue-trustees-address-pandemic-response-measures.html
Rannan-Eliya, R., Wijemunige, N., Gunawardana, J., Amarasinghe, S., Sivagnanam, I., Fonseka, S., . . . Sigera, C.
   (2020). Increased Intensity of PCR Testing Reduced COVID-19 Transmission Within Countries During the
   First Pandemic Wave. Health Affairs, 10.1377/hlthaff.2020.01409. doi:10.1377/hlthaff.2020.01409
Rink, L. (2020). [Big Ten Task Force for Emerging Infectious Disease].
Rivers, C., Martin, E., Watson, C., Schoch-Spana, M., Mullen, L., Sell, T. K., Inglesby, T. (2020). Public Health
   Principles for a Phased Reopening During COVID-19: Guidance for Governors. Retrieved from https://www.
   centerforhealthsecurity.org/our-work/pubs_archive/pubs-pdfs/2020/200417-reopening-guidance-governors.
   pdf

Schuchat, A., & CDC Covid-19 Response Team. (2020). Public Health Response to the Initiation and Spread of
   Pandemic COVID-19 in the United States, February 24–April 21, 2020. Retrieved from https://www.cdc.gov/
   mmwr/volumes/69/wr/mm6918e2.htm?s_cid=mm6918e2_w

Soares, C. (2020). Reasons for hope: the drugs, tests and tactics that may conquer coronavirus. Reuters. Retrieved
   from https://www.reuters.com/article/us-health-coronavirus-lifeline/reasons-for-hope-the-drugs-tests-and-
   tactics-that-may-conquer-coronavirus-idUSKBN21Z2HP

Stanford University. (2020). Tips on Cleaning and Disinfecting Your Personal/Shared Workspace. Stanford
   University.

State of Indiana. (2020). Back on Track Indiana. Retrieved from https://backontrack.in.gov/

State of Indiana. (2020). Back on Track; What’s Open, What’s Closed? Retrieved from https://backontrack.
   in .gov/2348 .htm

State of Indiana. (2020). COVID-19 Guidance for Childcare Programs. Retrieved from https://www.coronavirus.
   in.gov/files/IN_COVID-19_ChildcarePrograms%2004.02.20.pdf

State of Indiana. (2020). COVID-19 Guidance for OESOSL Stakeholders. State of Indiana. Retrieved from https://
   www.in.gov/fssa/carefinder/5761.htm

State of Indiana. (2020). COVID-19 Guidance for Travelers. Retrieved from https://www.coronavirus.in.gov/files/
   IN_COVID-19_TravelGuidance_04.01.20.pdf

State of Indiana. (2020). Updated Child Care Guidance (March 20, 2020). Retrieved from https://www.in.gov/fssa/
   files/Child_Care_Updated_Guidance_032020.pdf

The White House. (2020). Opening Up America Again. Retrieved from https://www.whitehouse.gov/
   openingamerica/

UITP. (2020). Management of COVID-19 Guidelines for Public Transport Operators. Retrieved from https://www.uitp.

                                                                                                         Pls.24
                                                  Recommendations Report Indiana University Restart Committee Ex.   4
 USDC
 USDCIN/ND
      IN/NDcase
            case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                      document31-5
                                               1-5 filed
                                                    filed06/21/21
                                                          07/12/21 page
                                                                    page26
                                                                         26of
                                                                            of26
                                                                               26



   org/sites/default/files/cck-focus-papers-files/Corona%20Virus_EN.pdf

University of Texas, San Antonio. (2020). UT San Antonio Long SOM Combined Resources. University of Texas, San
   Antonio.

University of Washington. (2020). COVID-19 Prevention: Enhanced Cleaning and Disinfection Protocols. Retrieved
   from https://www.ehs.washington.edu/system/files/resources/cleaning-disinfection-protocols-covid-19.pdf

University of Washington. (2020). Guidance on Facemask Use for Preventing the Spread of COVID-19. Retrieved
   from https://www.ehs.washington.edu/system/files/resources/facemask-guidance-COVID-19.pdf

University of Washington. (2020). University Requirements for COVID-19 Prevention in the Workplace. Retrieved
   from https://www.ehs.washington.edu/system/files/resources/university-requirements-COVID-19-prevention-
   workplace .pdf

Weaver, C., & Hunter, B. (2020). SARS-CoV-2 Antibody Testing White Paper. Indiana University Health.




        25    Indiana University Restart Committee Recommendations Report                         Pls. Ex. 4
